DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered. 
            
Response to Amendment
Arguments/Remarks (11/3/2021) amended claims 1, 2, 4, 6, 8, 11, 12, 14, 16 and 18, and cancelled claims 3, 7, 13 and 17. 
Cancelled claims 3, 7, 13 and 17 render moot prior objections/rejections, which are hereby withdrawn. 
Applicant summary of interview held on 10/21/2021 is acknowledged.  Examiner initiated an additional interview with applicant (12/1/2021, see attached summary). 
Claims 1, 2, 4-6, 8-12, 14-16 and 18-20 are currently pending in this office action. 

Response to Arguments
Applicant’s arguments (11/3/2021) with respect to rejection of claims 1, 2, 4-6, 8-12, 14-16 and 18-20 under 35 USC 103 have been fully considered.  As claims have been amended, relevant art is cited in the analysis herein.
Applicant’s arguments (11/3/2021) with respect to rejection of claims 1, 2, 4-6, 8-12, 14-16 and 18-20 under 35 USC 101 have been fully considered and are not found persuasive.  
     Re rejection of claims under 35 USC 101, Applicant asserts the claims are not directed to a judicial exception and in the alternative recite additional elements that integrate the judicial exception into a practical application of the exception.
Response:  Examiner respectfully disagrees with applicant arguments.                              Initially, Examiner notes that applicant asserts (pgs. 16-19) that under step 2A prong one, all limitations of at least claim 1 can be included as additional elements that integrate the judicial exception into a practical application.  Examiner notes that analysis of the claims identifies specific claim limitations that recite an abstract idea – implementing a transaction using a payment token having established transaction parameters - and those limitations that recite additional elements beyond the abstract idea. Multiple limitations are incorporated within the abstract idea itself and therefore, cannot be indicative of a practical application or provide an inventive concept. Specifically, the computer implementation and transmitting limitations of the claim are identified and analyzed as the additional elements, while the remaining limitations comprise the abstract idea (see detailed analysis below).    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 8-12, 14-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) and does not integrate the judicial exception into a practical application or include an inventive concept that is something significantly more than the judicial exception.   
Claim 1 (and dependent claims 2, 4-6, 8-10) is directed to a process, which is a statutory category of invention.  Claim 11 (and dependent claims 12, 14-16, 18-20) is directed to a system comprising first computing device (comprising transaction processing module, notification module, receiving device, transmitting device, database), second computing device (comprising transmitting device, receiving device, database, notification module), third computing device, external computing device  which is a statutory category of invention, a machine. (Step 1: yes).

Claim 1 is considered representative of applicant’s claimed invention. 
Step 2A Prong 1
   Claim 1 recites the abstract idea of implementing a transaction using a payment token having established transaction parameters, which corresponds to certain methods of organizing human activity as commercial interaction (implementing a transaction)  is occurring.  The abstract idea is performed by the steps -  
    storing a control profile, wherein the control profile includes a structured data set related to a transaction account including at least one or more account and/or transaction controls applicable to payment transactions funded with the transaction account, and a payment token number generated for use with the transaction account wherein the payment token number is associated with a legacy payment token generated without transaction controls;
    storing a token profile, wherein the token profile includes a structured data set related to the transaction account including at least the payment token number and a corresponding transaction account number;
    receiving a transaction message, wherein the transaction message is formatted pursuant to one or more standards and includes data related to a payment transaction including at least a plurality of data elements including at least a first data element configured to store the payment token number and one or more additional data elements configured to store additional transaction data;
    determining compliance of the payment transaction with at least one of the one or more account and transaction controls included in the control profile based on satisfaction of at least one of the one or more account and transaction controls of the payment transaction based on the additional transaction data stored in the one or more additional data elements;
    transmitting the transaction message; 
    receiving the transaction message;

   transmitting the transaction message including the corresponding transaction account number stored in the first data element, to an issuing financial institution, wherein the issuing financial institution is associated with the corresponding transaction account number; 
   receiving an authorization response from the issuing financial institution:
    transmitting the authorization response; 
    receiving the authorization response; 
    identifying one or more notification conditions satisfied by the payment transaction based on information provided in the authorization response,  the one or more notification conditions associated with at least one of the payment transaction, the transaction account, and the one or more account and transaction controls. 

Step 2A Prong 2
This judicial exception is not integrated into a practical application since the recited features of the abstract idea are being applied on multiple computing devices (i.e., first and second computing devices (each comprising transaction module, notification module, receiving and transmitting devices) of a processing system; third computing device of a processing system, external computing device, databases). The computing components are recited at a high level of generality and under a broadest reasonable interpretation comprise a generic computer arrangement (see specification, e.g., paras 
The claim also recites a network over which the receiving/transmitting of information occurs (see specification, e.g., para 18 (payment network), communication (para 25, 31)), which recites a field of use, a network environment (MPEP 2106.05(h)).     
Further, the claim recites a limitation “transmitting…the identified notification condition…”  - which recites an additional element that merely adds insignificant extra-solution activity to the abstract idea.  
Accordingly, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A Prong 2: No).  

Step 2B
     The additional elements are evaluated to determine whether they amount to “significantly more” than the recited abstract idea.  Here, the additional elements – the   (Step 2B: No) 
   The transmitting limitation was described as insignificant extra-solution activity. Accordingly, this additional element is re-evaluated in Step 2B and also determined to be well-understood, routine, conventional activity in the field.  The court decisions (MPEP 2106.05(d)(II)) indicate that mere transmitting of data when claimed as insignificant extra-solution activity (as it is here) is well understood, routine and conventional activity. (see, e.g., OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)) (Step 2B: NO)
 Thus claim 1 is not patent eligible under 35 USC 101.  
        As the limitations of independent claim 11 are similar to the limitations of claim 1, claim 11 is rejected on grounds similar to claim 1.  
Dependent claims 2, 4-6, 8-10 and claims 12, 14-16 and 18-20 further define the abstract idea present in independent claims 1 and 11, respectively, by providing further detail regarding compliance of a transaction with account or transaction controls.  Claims 2, 4, 6, 8, 12, 14, 16 and 18 recite additional elements (also recited in claims 1 
     In sum, dependent claims 2, 4-6, 8-10 and claims 12, 14-16 and 18-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-6, 8-10 and claims 12, 14-16 and 18-20 are directed to an abstract idea.  
Thus, the claims 1, 2, 4-6, 8-12, 14-16 and 18-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (U.S. 2015/0254647) in view of Basu et al (U.S. 2016/0224976) and further in view of Flitcroft et al. (U.S. 7,571,142) and further in view of Shrivastava et al. (U.S. 2013/0024364).                     
   Re claim 1:  Bondesen shows a method for application of account and transaction controls on a payment token, comprising: 
  storing, in a control database of a first computing device of a processing system, a control profile, wherein the control profile includes a structured data set related to a transaction account including at least one or more account and/or transaction controls applicable to payment transactions funded with the transaction account, and a payment token number generated for use with the transaction account (paras 42 and 46, showing 

  storing in a token database [of a second computing device of the processing system] a token profile, wherein the token profile includes a structured data set related to the transaction account including at least the payment token number and a corresponding transaction account number
(para 42, showing a tokenization service (computing device(s)), storing an association between a token and a user account number in a secure token and account database); 

   receiving, by a receiving device of the first computing device of the processing system, a transaction message via a payment network, [wherein the transaction message is formatted pursuant to one or more standards] and includes data related to a payment transaction including at least a plurality of data elements including at least 
(paras  43 (user presents token associated with user account to merchant), 44(lines 1-10) (merchant submits token and transaction information via normal processing channels)); 

      determining, by a transaction processing module of the first computing device of the processing system, compliance of the payment transaction with the one or more account and/or transaction controls included in the control profile based on satisfaction of the one or more account and/or transaction controls of the payment transaction based on the additional transaction data stored in the one or more additional data elements
(para 44(lines 28-33), showing receiving transaction message that includes additional transaction information from merchant,  and if limitations have been placed on the token, the tokenization service may determine whether or not the transaction information meets the limitations); 
 
   electronically transmitting, [by a transmitting device of the first computing device of the processing system], the transaction message to the second computing device of the processing system (para 44(lines 28-33), showing receiving transaction message thereby indicating that the message was transmitted);


   replacing, [by a transaction processing module of the second computing device of the processing system], the payment token number stored in the first data element included in the transaction message with the corresponding transaction account number stored in the token profile in the token database of the second computing device of the processing system (para 44(lines 28-33), showing receiving transaction message by tokenization service that includes additional transaction information from merchant,  and replacing token with account number if limitations met);

   electronically transmitting, [by a transmitting device of the second computing device of the processing system], the transaction message including the corresponding 
transaction account number stored in the first data element, to an issuing financial institution, wherein the issuing financial institution is associated with the corresponding transaction account number  (paras 45, lines 1-8); 
   receiving, [by the receiving device of the second computing device of the
processing system], an authorization response from the issuing financial institution
(para 45, lines 1-12).

    Bondesen shows performance of recited claim limitations as presented above where the processing and evaluating of token and controls are on a single computing device.  first and second computing devices are configured for communication on the payment network (final limitation of claim 1).  
   Basu shows a tokenization service consisting of multiple computers and databases in communication and wherein the first and second computing devices are configured for communication on the payment network (para 66, fig 3, showing tokenization servers and payment processing network), and wherein the transaction message is formatted pursuant to one or more standards (paras 96, 97, where merchant sends authorization request meeting a certain standard).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the single computer transaction process involving evaluating token and account/transaction controls of Bondesen by the use of multiple computers of Basu.  One of ordinary skill in the art would have been motivated to make the modification to provide more efficient processing of requested transactions.       

   Bondesen does not expressly show but Flitcroft shows  
      transmitting, [by the transmitting device of the second computing device of the
processing system], the authorization response to the first computing system
(c36:16-19, fig 15(1508), where central processing facility (analogized to tokenization service) receive and transmit authorization); 
receiving device of the first computing device of the processing
system], the authorization response [from the second computing device of the processing system] c36:16-19, fig 15(1508), where central processing facility (analogized to tokenization service) receive and transmit authorization). 
As relates to the bracketed [ ] limitations that recite a second device communicating with the first computing device and performing actions, Basu further shows a tokenization service consisting of multiple computers and databases in communication (para 66, fig 3).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the single computer transaction process involving evaluating token and account/transaction controls of Bondesen and the use of multiple computers of Basu by the authorization steps shown in Flitcroft.  One of ordinary skill in the art would have been motivated to make the modification in order to complete the initially requested transaction process.          
      
   Bondesen, Basu, and Flitcroft do not expressly show but Shrivastava shows
   identifying, by a notification module of the first computing device or the second
computing device of the processing system, one or more notification conditions satisfied
by the payment transaction based on information provided in the authorization
response, the one or more notification conditions associated with at least one of the
payment transaction, the transaction account, and the one or more account and
transaction controls

   transmitting, [by the first computing device of the processing system,] the identified
notification condition to a [third computing device of the processing system] (paras 85, 88, where payment request sent to financial processing network  where alert parameters are checked and user notified, 246, 247, 250). 
…and the third computing device is configured for communication with an external computing device (abstract, para 85, 87, sending alert to user device).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the single computer transaction process involving evaluating token and account/transaction controls of Bondesen, the use of multiple computers of Basu and the transaction authorization steps shown in Flitcroft by the notification set-up of Shrivastava.  One of ordinary skill in the art would have been motivated to make the modification in order to keep a user apprised of the status of requested transactions.  

   Re claim 2: Shrivastava further shows wherein the control profile further includes at least one notification condition (para 85), and the method further comprises:
     identifying, by the notification module of the first computing device of the processing system, satisfaction of a notification condition stored in the control profile based on the determination of compliance of the payment transaction with the one or more account and/or transaction controls

 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the single computer transaction process involving evaluating token and account/transaction controls of Bondesen, the use of multiple computers of Basu, the transaction authorization steps shown in Flitcroft and the notification set-up of Shrivastava by the comparison of a transaction to notification parameters of Shrivastava. One of ordinary skill in the art would have been motivated to make the modification in order to alert an account holder in case fraudulent activity may be attempted (Shrivastava, para 89). 

  Re claim 4: Bondesen in view of Basu and further in view of Flitcroft and further in view of Shrivastava shows the method of claim 2. 
      Regarding the limitation, storing, in a notification database of the third computing device of the processing system, a notification profile, wherein the notification profile includes a structured data set related to a transaction account including at least the payment token number and communication details:
     Bondesen shows establishing limits for a token or account, such information being stored at first computing device and associated with token number (paras 42 and 46, showing a tokenization service (computing device(s), fig 1A, showing database(52), providing a token to a user and storing an association between the token and a user account number in a secure token and account database…also shows storing 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the single computer transaction process involving evaluating token and account/transaction controls of Bondesen, the use of multiple computers of Basu, the transaction authorization steps shown in Flitcroft and the notification set-up of Shrivastava by the notification profile stored in Shrivastava. One of ordinary skill in the art would have been motivated to make the modification in order for a user to indicate prior to any transaction, that information for which he wants to be informed.  
   
 Regarding the limitations, 
       electronically transmitting, by the transmitting device of the first computing device of the processing system, a first data signal superimposed with the satisfied notification condition to the third computing device of the processing system;
   receiving, by a receiving device of the third computing device of the processing system, the first data signal; and

  Bondesen shows establishing limits for a token or account, such information being stored at first computing device and associated with token number (paras 42 and 46, showing a tokenization service (computing device(s), fig 1A, showing database(52), providing a token to a user and storing an association between the token and a user account number in a secure token and account database…also shows storing limitations (the controls) – e.g., geographic limits, transaction amount limits, merchant limits, product limits or the like - associated with the token that limits the transactions in which the user may enter.). Basu further shows the use of multiple computing devices in a transaction process (para 66, fig 3). Shrivastava further  shows where limitations may include alert triggers for transactions and communication details and electronically transmitting, by the transmitting device of the first computing device of the processing system, a data signal superimposed with a transaction notification related to the satisfied notification condition to an external computing device based on the communication details (paras 85, 86, 246, 247). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the single computer transaction process involving evaluating token and account/transaction controls of Bondesen, the use of multiple computers of Basu, the transaction authorization steps shown in Flitcroft and the notification set-up of Shrivastava by the notification of Shrivastava. One of 

      Re claim 5: Bondesen in view of Basu and further in view of Flitcroft and further in view of Shrivastava shows the method of claim 4.  
   Regarding the limitation, wherein the first data signal further includes the payment token number and additional transaction data stored in the one or more additional data elements included in the received transaction message: Bondesen further shows establishing limits for a token or account, such information being stored at first computing device and associated with token number (paras 42 and 46, showing a tokenization service (computing device(s), fig 1A, showing database(52), providing a token to a user and storing an association between the token and a user account number in a secure token and account database…also shows storing limitations (the controls) – e.g., geographic limits, transaction amount limits, merchant limits, product limits or the like - associated with the token that limits the transactions in which the user may enter.)para 46).  Shrivastava shows where limits may include alert triggers for transactions and transmitting a data signal superimposed with a transaction notification related to the satisfied notification condition to an external computing device based on the communication details (paras 85, 246, 247). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the single computer transaction process involving evaluating token and account/transaction controls of Bondesen, the 
 
   The limitations of claims 6, 8 and 9; claims 12, 14 and 15; and claims 16, 18 and 19 closely parallel the limitations of claims 2, 4 and 5 and are therefore rejected under a similar rationale. 
    Re claim 10: Bondesen further shows wherein the one or more account and/or transaction controls includes a control on at least one of: transaction amount 
(para 42, showing a tokenization service (computing device(s)), providing a token to a user and storing an association between the token and the user account number in a secure token database.  The tokenization service also stores limits – e.g., geographic limits, transaction amount limits, merchant limits, product limits or the like - associated with the token that limits the transactions in which the user may enter.), aggregate transaction amount, merchant name, merchant identifier, geographic location, transaction type, product name, product type, number of transactions, transaction frequency, transaction time, and transaction date). 
  The limitations of claims 11 and 20 closely parallel the limitations of claims 1 and 10 and are therefore rejected under a similar rationale. 

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAROL A SEE/Examiner, Art Unit 3696 
                                                                                                                                                                /NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696